DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/168,452 on December 30, 2021. Please note Claims 1-7 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 recites details of the mode determining signal, aspects of a third and fourth voltage. These limitations, in combination, are not taught by the prior art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
	( US 2019/0206329 A1 ) in view of Zuo et al. ( US 2017/0162156 A1 ), Tomie et al. 
( US 2020/0013367 A1 ) and Bae et al. ( US 2018/0211579 A1 ).

Lee teaches in Claim 1:
A display device ( [0002] discloses a display device capable of partially refreshing an image ), comprising: 
a plurality of shift register groups ( Figures 1 and 3, [0067] disclose an example of a scan driver 200A which can include a shift register 210. Please note the plurality of flip flops, as shown, corresponding to a plurality of scan signals ); 
a plurality of [multiplexer] groups ( Figure 1, [0048] discloses a data driver 300 which output to data lines DL. Please note the combination below for specifics on multiplexer aspects, which are often found in data drivers ); 
( Figure 1, [0048] disclose a timing controller 500 which provides signals to the scan driver and data driver ); 
a plurality of pixel circuits, comprising a first part of pixel circuits and a second part of pixel circuits ( Figure 1, [0049] disclose a plurality of pixels PX to display an image and arranged at intersections of the scan and data lines, as shown. [0026], [0051] discloses a first region and a second region and they are differentiated between the type of driving mode/refresh aspects ); 
wherein when a first shift register group of the plurality of shift register groups and the first multiplexer group are enabled to update the first part of the pixel circuits in a first time period ( [0009] discloses a first (normal/full driving) and second driving mode (partial driving) and this corresponds to first, second, etc, regions being driven, [0081]. Figure 5, [0079] shows the second/partial driving mode. Please note the first time period is interpreted as the entirety of the frame, as shown. Each of these regions comprise pixel-rows. Please note some of the scan lines (at least one shift register group) are initiated from the start time to T1, whereas other scan lines are initiated from T1 to T2, etc. Please note the first frequency, corresponding to P1, is applied to a certain subset of scan lines, starting with S1 ), other shift register groups of the plurality of shift register groups and other multiplexer groups of the plurality of multiplexer groups are enabled to update the second part of pixels circuits in a second time period, wherein the other shift register groups and the other multiplexer groups are disabled and free from updating the second part of pixel circuits in a third time period different from the second time period, so that a frame rate of the first part of pixel circuits is higher than a frame rate of the second part of pixel circuits, wherein the first time period ( As noted above, the first time period is interpreted as the entirety of the frame, consistent with Applicant’s definition of the first time period (see Figure 2). As noted, in two subsets, start to T1, and T1 to T2, individual scan lines are initiated in the respective periods. Please note P2, which corresponds to a different/second frequency and this is applied to a different subset, namely scan lines Ss to Sn (different from the first clock group which is applied during P1). Figure 5, [0081] discloses the frequency during P1 is a first frequency and the frequency during P2 is a second frequency, lower than the first frequency. Furthermore, please note the duration of the periods with P1 being 0.15 microseconds and P2 being 15 microseconds. The two factors, frequency and duration, result in two different frame rates for the scan lines. As noted above, there are multiple regions which, as Figure 5 shows, receive different signals at different time periods. Notably, Figure 5 shows at least three periods and these are all contained within 1Frame, i.e. a first time period with T0-T1 (P1), T1-T2 (P2), etc, i.e. second and third time periods. Since only some are updated with the different values, the others are “free from update” ); but

Lee does not teach of “a plurality of multiplexer groups” which are driven in conjunction with corresponding shift register groups, in order to perform the frequency-varying functionality.

However, Lee teaches in [0113] of classification information PD as a control signal to the scan and data driver and [0118] notes the data driver outputs in accordance with the scan signal. As noted above, there are two driving modes for the scan driver to achieve partial refresh, so the 

In the same field of endeavor, frequency division for gate lines, Zuo teaches of two frequency division units 22 and 23, ( Zuo, Figure 1, [0032] ). These connect to two multiplexer groups, MUX_A and MUX_B for performing frequency driving to the pixel units 25. Similar to Lee, the GOA 24 correlates gate lines to data lines in order to drive pixels at different frequencies. Figure 4, etc, disclose the alternating nature of the multiplexers in order to perform this frequency driving. As combined with Lee, multiplexer groups/aspects can control the data line driving.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the multiplexers, as taught by Zuo, with the motivation that it can improve the timing sequence and improve efficiency, ( Zuo, [0007] ). 

Lee and Zuo do not explicitly teach “a demultiplexer, configured to output a plurality of switching signals according to an input signal and a plurality of demultiplexing signals received from the driver IC”.

However, in the same field of endeavor, display systems focusing on outputting signals from a driver, Tomie teaches of switching elements of the demultiplexer which receive signals from a driving circuit 110, ( Tomie, Figure 2, [0032], [0036] ). Please note this is akin to Lee’s Figure 1 as well in that both receive switching signals. In particular, the demultiplexers output the switching signals, as shown, based off an initial input signal by the driving circuit. Respectfully, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the demultiplexer, as taught by Tomie, with the motivation that an effective switching method will reduce the risk that an abnormal current will flow to the display elements, ( Tomie, [0005]-[0006] ).

Lee, Zuo and Tomie do not explicitly teach “a plurality of switching circuits, coupled with the plurality of multiplexer groups, respectively controlled by the plurality of switching signals respectively, and each configured to receive a plurality of multiplexing signals from the driver IC, wherein a first switching circuit of the plurality of switching circuits is configured to receive a first switching signal of the plurality of switching signals, when the first switching signal has a first voltage level, the first switching circuit outputs the plurality of multiplexing signals to a first multiplexer group of the plurality of multiplexer groups to enable the first multiplexer group, and when the first switching signal has a second voltage level, the first switching circuit is free from outputting the plurality of multiplexing signals to disable the first multiplexer group”

Specifically, please the switching signals/circuitry in particular, which enables most of the other limitations in this claim.

In the same field of endeavor, display devices, Bae teaches in Figures 5, 6A, 6B, etc, of frequency driving, similar to Lee and Zuo, ( Bae, [0122] ). In particular, [0104], etc disclose of 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the switching circuit, as taught by Bae, with the motivation that by using an effective switching circuit, connection and disconnection to the pixels can be effectively performed, resulting in lower power consumption, ( Bae, [0003] ).

7.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
	( US 2019/0206329 A1 ) in view of Zuo et al. ( US 2017/0162156 A1 ).


	Lee teaches in Claim 7:
	A display device ( [0002] discloses a display device capable of partially refreshing an image ), comprising: 
a plurality of shift register groups ( Figures 1 and 3, [0067] disclose an example of a scan driver 200A which can include a shift register 210. Please note the plurality of flip flops, as shown, corresponding to a plurality of scan signals ); 
( Figure 1, [0048] discloses a data driver 300 which output to data lines DL. Please note the combination below for specifics on multiplexer aspects, which are often found in data drivers ); and 
a plurality of pixel circuits, comprising a first part of pixel circuits and a second part of pixel circuits ( Figure 1, [0049] disclose a plurality of pixels PX to display an image and arranged at intersections of the scan and data lines, as shown. [0026], [0051] discloses a first region and a second region and they are differentiated between the type of driving mode/refresh aspects ), 
wherein a first shift register group of the plurality of shift register groups and a first multiplexer group of the plurality of multiplexer groups are enabled to update the first part of pixel circuits in a first time period ( [0009] discloses a first (normal/full driving) and second driving mode (partial driving) and this corresponds to first, second, etc, regions being driven, [0081]. Figure 5, [0079] shows the second/partial driving mode. Please note the first time period is interpreted as the entirety of the frame, as shown. Each of these regions comprise pixel-rows. Please note some of the scan lines (at least one shift register group) are initiated from the start time to T1, whereas other scan lines are initiated from T1 to T2, etc. Please note the first frequency, corresponding to P1, is applied to a certain subset of scan lines, starting with S1 ), 
wherein other shift register groups of the plurality of shift register groups and other multiplexer groups of the plurality of multiplexer groups are enabled to update the second part of pixel circuits in a second time period, and the other shift register groups and the other multiplexer groups are disabled and free from updating the second part of pixel circuits in a third time period different from the second time period, so that a frame rate of the first part of pixel ( As noted above, the first time period is interpreted as the entirety of the frame, consistent with Applicant’s definition of the first time period (see Figure 2). As noted, in two subsets, start to T1, and T1 to T2, individual scan lines are initiated in the respective periods. Please note P2, which corresponds to a different/second frequency and this is applied to a different subset, namely scan lines Ss to Sn (different from the first clock group which is applied during P1). Figure 5, [0081] discloses the frequency during P1 is a first frequency and the frequency during P2 is a second frequency, lower than the first frequency. Furthermore, please note the duration of the periods with P1 being 0.15 microseconds and P2 being 15 microseconds. The two factors, frequency and duration, result in two different frame rates for the scan lines. As noted above, there are multiple regions which, as Figure 5 shows, receive different signals at different time periods. Notably, Figure 5 shows at least three periods and these are all contained within 1Frame, i.e. a first time period with T0-T1 (P1), T1-T2 (P2), etc, i.e. second and third time periods ); but

Lee does not teach of “a plurality of multiplexer groups” which are driven in conjunction with corresponding shift register groups, in order to perform the frequency-varying functionality.

However, Lee teaches in [0113] of classification information PD as a control signal to the scan and data driver and [0118] notes the data driver outputs in accordance with the scan signal. As noted above, there are two driving modes for the scan driver to achieve partial refresh, so the 

In the same field of endeavor, frequency division for gate lines, Zuo teaches of two frequency division units 22 and 23, ( Zuo, Figure 1, [0032] ). These connect to two multiplexer groups, MUX_A and MUX_B for performing frequency driving to the pixel units 25. Similar to Lee, the GOA 24 correlates gate lines to data lines in order to drive pixels at different frequencies. Figure 4, etc, disclose the alternating nature of the multiplexers in order to perform this frequency driving. As combined with Lee, multiplexer groups/aspects can control the data line driving.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the multiplexers, as taught by Zuo, with the motivation that it can improve the timing sequence and improve efficiency, ( Zuo, [0007] ). 


Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Lee teaches of multiple regions, i.e. a first and second region, which can receive different signals to refresh at different rates. To clarify, one particular region can be driven at a particular frequency whereas the other region(s) may not receive this particular frequency, etc. This is done in different periods, as shown in Figure 5, contrary to Applicant’s arguments. 


Conclusions
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621